Citation Nr: 0813523	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for dysphonia, currently 
rated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to July 
1995 with additional service in the reserves.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2005 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

Aphonia is manifested by the veteran's inability to project 
or raise her voice.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent disabling for aphonia 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.97, Diagnostic Code 6519 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)], or the regulations 
implementing it.

				Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that the veteran's condition has 
not significantly changed and a uniform evaluation is 
warranted.  

The veteran seeks a disability rating in excess of 10 percent 
disabling for dysphonia.  Dysphonia is not listed on the 
Rating Schedule and the RO assigned Diagnostic Code 6599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99".  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.97, 
Diagnostic Code 6516, used to evaluate chronic laryngitis.  
Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy.  

The veteran sustained a head concussion and strangulation 
injury while on active duty.  A February 2008 evaluation 
noted that since the injury the veteran maintains that her 
voice tires and that she is unable to project her voice or 
raise it.  It was noted during this evaluation that the 
veteran holds a teaching credential, but the tone and quality 
of her voice prevents her from performing daily classroom 
work.  It was further noted that the veteran tutors a small 
group of children and after work she relates that her voice 
is very tired and that she is unable to converse throughout 
the evening.  The examiner maintained that given that the 
veteran's injury (which took place six and a half years ago) 
has not improved, the injury to her larynx and voice is a 
permanent condition.  The examiner maintained that the 
veteran will be unable in the future to utilize her teaching 
credential in a large classroom situation.  A November 2006 
compensation and pension examination noted that the veteran 
has a long term chronic inability to speak louder than a soft 
speaking voice.  A diagnosis of chronic laryngitis with 
limited ability to project her voice was given.  

In light of the above, the Board finds that a higher 
disability rating under DC 6516 have not been met, since 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy 
have not been shown.  
However, based on the record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria under DC 6519 which grants a rating of 60 percent 
for complete organic aphonia with constant inability to speak 
above a whisper and 100 percent rating for the constant 
inability to communicate by speech.  
The Board finds that a 60 percent rating under DC 6519 is 
warranted.  The record shows that the injury to veteran's 
larynx and voice is a permanent condition and that she unable 
to project her voice or raise it.  The most recent VA 
examination showed that the veteran has a long term chronic 
inability to speak louder than a soft speaking voice.  Under 
the circumstances, a 60 percent disability rating under DC 
6519 is granted.  The Board notes that a 100 percent rating 
under DC 6519 is not warranted because there is no showing of 
the constant inability to communicate by speech. 38 C.F.R. § 
4.97, Code 6519.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 60 percent disabling for aphonia 
is granted, subject to the controlling regulations applicable  
to the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


